Citation Nr: 0604908	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-17 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post left 
total knee replacement, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to a rating in excess 
of 30 percent for left knee replacement, a TDIU, and a rating 
in excess of 30 percent for a medial meniscectomy of the 
right knee.  In September 2004, the Board remanded the claims 
for additional development.  In July 2005, the RO increased 
the veteran's rating for his left knee replacement to 60 
percent, with an effective date of March 31, 2005 for the 60 
percent rating.  The veteran relocated during the course of 
the appeal and his claim is now being handled by the Detroit, 
Michigan, RO.  

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2004, the Board remanded this case for further 
development.  A substantial amount of additional evidence was 
received.  In a statement received in January 2006, the 
veteran indicated that he desired another hearing before a 
Member of the Board (Veterans Law Judge).  Therefore, he 
should be scheduled for an additional hearing.

As noted above, in July 2005 the RO increased the veteran's 
rating for his left knee replacement to 60 percent, with an 
effective date of March 31, 2005.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  In the Informal Hearing dated in January 
2006, the veteran's representative only presented argument on 
the claim for a TDIU.  On remand, the RO should clarify 
whether or not the veteran is satisfied with the 60 percent 
rating for his left knee and wants to withdraw this claim.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  Ask the veteran whether or not he is 
satisfied with the 60 percent rating 
assigned for his left knee and wants to 
withdraw this claim.   

2.  Schedule the veteran for a hearing 
before a Veterans Law Judge, either in-
person at the RO or via videoconference, 
depending upon his preference.   

The claims files thereafter should be returned to the Board 
in accordance with current appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


